Welcome
Ladies and gentlemen, It was on 15 April that I invited Garri Kasparov to come to the European Parliament, at a time when he was being held under arrest for eleven hours, and a member of my staff had other reasons - to do, in fact, with the legacy of Andrej Sakharov - to be in Moscow. I am glad that Mr Kasparov has been here yesterday and today, and I rejoice in the great support that you have expressed for him and for his friends in Russia.
(Applause)
Mr President, I would like to inform the House that last night the Israeli authorities arrested a number of elected representatives of the PLC, including a Minister of the Abbas Government. I would therefore ask you, President, to condemn this Israeli action and to make a strong statement against their practice of arresting elected representatives of the Palestinian people. This is not the way to go forward with the peace process.
(Applause)
We have just been discussing this in the Conference of Presidents, too. Unless there are unavoidable changes to my schedule, I shall be flying to the Middle East on Sunday and seeking suitable means to express this.